DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 21, 22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 14, 21, 22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 13 is directed to “A method for monitoring blood pressure” but does not include any step of monitoring blood pressure, such that the claim as presented is incomplete. Claim 31 might be an attempt to include this missing step, but at best the claim includes “receiving cardiac pulses of the STA”, which are not inherently equal to a blood pressure. Claim 16 is the 

Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 defines that the first pressure sensor is the testing sensor and the second pressure sensor is the reference sensor; claims 33-35 call for using the data from the first sensor (the testing sensor) to correct the data from the second sensor (the reference sensor), and to use the corrected reference data to obtain a blood pressure measurement. It is entirely unclear why one would use a testing sensor to correct a reference sensor when the industry standard is to use a reference sensor as a reference. It appears that the claims have switched the labels of which sensors are used for testing and reference; for the purposes of examination the claims will be treated as though data from the reference sensor is used to correct data from the testing sensor and that the corrected testing sensor data is used to obtain the blood pressure measurement, but correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5, 7, 8, 10, 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an arterial blood pressure measurement based on testing sensor pressure data and reference sensor pressure data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea obtains data sensed via the insignificant extrasolution of data gathering by means of a generic tonometry device which includes sensors (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and the components used for execution of the abstract idea itself are merely generic computing elements (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are 
The dependent claims also fail to provide anything significantly more, as claims 2, 3, 5, 7, 8, 25, 26, 29 are also directed to the insignificant extrasolution activity of data gathering, claim 7 is also directed to another abstract idea of determining blood pressure from sensed data, claim 10 is directed to the postsolution activity of outputting a result using generic, well-understood, routine and conventional computing components, and claims 23, 24, 27, 28, 30 are directed to additional aspects of the abstract idea itself.

Claims 13, 14, 16, 18, 21, 22, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a tissue elasticity from a distance a tonometer travels to compress an artery, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea obtains data sensed via the insignificant extrasolution of data gathering by means of a generic tonometry device which includes sensors (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 
The dependent claims also fail to provide anything significantly more, as claim 14, 31, 21 directed to additional aspects of the abstract idea itself, claim 16 and 18 are directed to an additional abstract idea of finding blood pressure from data obtained via routine data gathering, and claim 22 is directed to the insignificant extrasolution activity of data gathering.

Claims 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an arterial blood pressure measurement based correcting testing sensor pressure data using reference sensor pressure data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution. 
Claims 34 and 35 also fail to provide anything significantly more, as claims 34 and 35 are directed to additional aspects of the abstract idea itself, with claim 35 also including the insignificant extrasolution activity of data gathering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 5, 24-26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US 6290650) in view of Eckerle (US 4269193).
Regarding claim 1, Butterfield discloses a blood pressure measurement and monitoring device, the device comprising: a wearable device (figure 1); a tonometry device coupled to the wearable device and configured to compress an artery (column 6 line 61 to column 7 line 25); a sensor pad attached to the wearable device and adjacent the tonometry device (element 42); a blood pressure sensor integrated within the sensor pad for continuous, unobtrusive blood pressure monitoring (element 44), and an electric control unit coupled to the sensor (element 30). The Examiner notes that the particular artery being compressed is a function of intended use, where the device can be used on any desired artery, including a superficial temporal artery.
Butterfield does not disclose the sensor being a sensor array having both a first pressure sensor that is a testing sensor and a second pressure sensor that is a reference sensor, or the electric control unit being configured to receive first pressure data from the testing sensor and also second pressure data from the reference sensor, and determine an arterial blood pressure measurement based on the first pressure data and the second pressure data, wherein when the array is positioned on the subject the testing sensor is adjacent to the STA and the reference sensor is situated “away” from the STA such that a surface of the reference sensor is configured to contact tissue not including the STA. Eckerle teaches a blood pressure measurement and monitoring device comprising a tonometry device configured to compress a superficial 
The Examiner notes that Eckerle’s sensors are in contact with the skin surface, not any artery which inherently lays underneath the skin, such that the surface of the reference sensor is not in contact with the artery being measured, in this case the STA.
Regarding claim 5, Eckerle’s array is a two-dimensional sensor array comprising a plurality of rows of pressure sensor and a plurality of columns of pressure sensors, the plurality including the first and second pressure sensors (figure 3).
Regarding claim 24, Eckerle’s system determines the testing sensor and the reference sensor within the sensor array (column 7, lines 28-63; column 12, lines 39-68)

Regarding claim 26, Eckerle’s array comprises springs connected to the sensor pad configured to apply an external pressure to the artery and allow adjustment of a pressing angle (elements 24, 28)
Regarding claim 29, Eckerle’s sensor array includes rows and columns of interconnects (elements 37, where they are associated with rows and columns of sensors in the array and are thus also in rows and columns) and the device further comprises a switching device (elements 72) configured to activate a first interconnect in a row and a second interconnect in a column and receive pressure data from a sensor connected to these interconnects (the switches are used to connect to a sensor which is connected to interconnects – see figures 4 and 6).
Regarding claim 32, Butterfield discloses a blood pressure measurement device, the device comprising: a wearable device (figure 1); a tonometry device coupled to the wearable device and configured to compress an artery (column 6 line 61 to column 7 line 25); a sensor pad attached to the wearable device and adjacent the tonometry device (element 42); a blood pressure sensor integrated within the sensor pad for continuous, unobtrusive blood pressure monitoring (element 44). The Examiner notes that the particular artery being compressed is a function of intended use, where the device can be used on any desired artery, including a superficial temporal artery.

The Examiner notes that Eckerle’s sensors are in contact with the skin surface, not any artery which inherently lays underneath the skin, such that the surface of the reference sensor is not in contact with the artery being measured, in this case the STA.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Eckerle, as applied above, and further in view of Muehlsteff (US 2008/0194917).
Regarding claim 2, Butterfield does not disclose the wearable device including a hat, headband, or headphones. Muehlsteff teaches a monitoring device that monitors blood . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Eckerle, as applied above, and further in view of US 2010/0110368 A1 ('CHAUM').
Regarding claim 3, Butterfield does not disclose that the wearable device includes a pair of glasses having a frame and a pair of temples. Chaum discloses a pair of glasses having a frame and a pair of temples (figure 2; paragraph [0109]), wherein at least one of a width of the frame and a length of temples that are adjustable (a nose bridge and arms telescope to adjust width and length; paragraph (0160]). It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to have modified the device disclosed by Butterfield, as modified, to include a pair of adjustable glasses disclosed by Chaum, to encourage patient compliance by rendering the device more discreet and comfortable.

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield, as modified above, and further in view of Moon (US 2010/0298650).
Regarding claim 7, Moon teaches a body-worn blood pressure measurement and monitoring device (paragraph [0010]) which includes components configured to determine a first arterial blood pressure (paragraph [0025], [0061]); and a hemodynamic sensor configured to emit light and detect optical data based on the emitted light (paragraph [0011]), and an ECG 
Regarding claim 23, Moon teaches a body-worn blood pressure measurement and monitoring device (paragraph [0010]) which is configured to obtain pressure data when the subject is in a standing position (Table 1; paragraph [0091]) and also when the subject is in a supine position (Table 1; paragraph [0091]), and to calibrate the sensed data based on the pressure data from different positions (paragraph [0022). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Butterfield, as modified above, and included calibration based on pressure data taken while standing and supine, as taught by Moon, in order to account for the effects these different postures have upon pressures (Moon, paragraph [0082]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield, as modified above, and further in view of Martin (US 2008/0064968).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Eckerle, as applied above, and further in view of Batkin (US 2012/0283583).
Regarding claim 10, Butterfield’s electric control unit is coupled to the wearable device (element 30). Batkin teaches a blood pressure measurement system (paragraph [0007]) which is configured to provide wireless communication to an electronic health record system (paragraph [0021]). It would have been obvious to one of ordinary skill in the art, before the invention was filed, to have made the system of Butterfield, as modified, and configured it to provide wireless communications, as taught by Batkin, in order to allow further analysis of the data on a separate device.

Claim s 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield, as modified and applied above, and further in view of Eckerle’765 (US 5065765).
Regarding claim 30, Butterfield, as modified, does not disclose determining a correction from the second pressure data and applying the correction to the first pressure data to determine the arterial blood pressure measurement. Eckerle’765 teaches a blood pressure 
Regarding claim 33, Butterfield further discloses an electronic control unit coupled to the sensor and configured to receive data from it (element 30); Eckerle further teaches an electric control unit configured to receive pressure data from each sensor (column 7, lines 28-63), and determine an arterial blood pressure measurement based on the first pressure data and the second pressure data (column 2, lines 19-34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Butterfield, as modified, with the electronic control unit configured to receive pressure signals from the sensors, as further taught by Eckerle, in order to allow the system to operate. 
Butterfield, as modified, does not disclose determining a correction from the second pressure data and applying the correction to the first pressure data to determine the arterial blood pressure measurement. Eckerle’765 teaches a blood pressure measurement and monitoring device which includes an array of pressure sensors, where data from sensors used for reference is used to correct data from the sensor used to determine blood pressure (column 10, lines 29-61). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Butterfield, as modified, and used data from .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield, as modified above, and further in view of Khair (US 6533729).
Khair teaches sensing blood pressure in an artery using a tonometric sensor array (column 6, lines 25-37)), where comparisons of data from the sensors in the array are used to determine a hold-down pressure drift which can be used to calibrate the sensor (column 15, lines 20-37). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Butterfield, as modified, and calibrated based on hold-down pressure drift determined from the sensor array, as taught by Khair, in order to increase the accuracy of measurements over time. 

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive..
Regarding the rejections under 101, Applicant initially argues that neither rejection does not address each element with specificity. This is not the case, as each element is set forth above and in previous Office Actions.
The remainder of Applicant’s arguments indicate that Applicant is misinterpreting the rejection. Applicant somehow interprets the rejection of claim 1 to argue that the electronic control unit elements are being considered an abstract idea; this is not the case. The abstract 
Similarly, with regard to claim 13, Applicant attempts to include compression of an artery for performing a tonometric measurement (that is, data gathering) as part of the actual abstract idea, which is correlating the distance a tonometer travels to a corresponding tissue elasticity value. The actual identified abstract idea “can be performed in the human mind”. Applicant then asserts that this determined elasticity “can be used to improve tonometry based blood pressure measurements”. As noted above, these claims do not even include performance of blood pressure measurement, such that it is not possible for the actual claimed invention to provide an improvement to something that is not part of the claimed invention. Applicant concludes by asserting that the Examiner indicated that determining elasticity of a tissue surrounding the STA using a compression distance appeared to be inventive in the Interview of 1 September 2021; the Examiner notes that this is not part of the official summary of that interview, and even if that allegation is eventually supported by an indication of novelty at some point in the future, novelty does not inherently equate to improvement. 

Applicant’s arguments with respect to Butterfield (US 5158091) have been considered but are moot because the current ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes that Butterfield’650 and Eckerle were previously applied against the claims; Applicant’s remarks filed 11 September 2020 address these references. These remarks 
In particular, Applicant presents an extensive discussion of how Eckerle’s sensors, reference and testing, would all be located above the artery being measured and would thus not satisfy the limitation of the reference sensors being “away” from the artery. The Examiner notes that the actual limitation is that “a surface of the reference sensor contacts tissue not including the STA.”. The surface of Eckerle’s reference sensor is in contact with skin (a tissue), not the STA, which is located underneath the skin. 

Conclusion
No art is currently applied against claims 13, 14, 16, 18, 21, 22, 27, 28, 31, and 35; however, the claims are not allowable due to the numerous rejections under 112 and 101 above, and the question of prior art will be revisited upon resolution of these other issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791